This action was brought originally in the Jefferson Common Pleas by the State of Ohio on complaint of Sarah Flohr agaihst Doyle Tipton on the charge that' Tipton was the father of a bastard child born to Flohr.
Flohr testified that she had been delivered of a bastard child and that Tipton was the father of said child. The child, after being identified was exhibited to the jury to compare the child’s features with those of the alleged father’s.
The jury returned a. verdict against Tipton which was' reversed by the Court of Appeals on the ground that the.verdict was against the weight of evidence, the child not having been exhibited to the Appeals.
Flohr, in the Supreme Court, contends that under the case of Richard v. State, ex rel, 17 Circuit Court Reports (N.S.) pp. 51, 52 and 53, the Court of Appeals could not reverse the judgment of the Common Pleas because the child, “the most material and impressive evidence” is not in the record and.was not exhibited to the Appeals.